Exhibit 10.2
ANNEX A
IRREVOCABLE PROXY
     The undersigned Stockholder of Innovive Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of CytRx Corporation, a Delaware corporation
(“CytRx”), and each of them (the “Proxyholders”), the proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned’s rights with respect to the shares of common stock of
the Company beneficially owned by the undersigned as of the date here, together
with any other shares of common stock of the Company acquired by Stockholder
after the date hereof and prior to the date this proxy terminates (collectively,
the “Shares”), to vote the Shares for the following limited, and for no other,
purposes:
     1. In favor of adoption of the Agreement and Plan of Merger, dated as of
June 6, 2008, by and among CytRx, CytRx Merger Subsidiary, Inc., a Delaware
corporation and wholly owned subsidiary of CytRx (“Merger Subsidiary”), and the
Company, as the same may be amended from time to time, and approval of the
transactions contemplated by the Merger Agreement; and
     2. Against (A) any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (B) any Acquisition Proposal (as such term is defined in the
Merger Agreement) and (C) any agreement (including, without limitation, any
amendment of any agreement), amendment of the Company’s charter documents or
other action that is intended or could reasonably be expected to prevent,
impede, interfere with, delay, postpone or discourage the consummation of the
Merger.
     The Proxyholders may not exercise this proxy on any other matter. The
undersigned Stockholder may vote the Shares on all such other matters.
     The proxies named above are empowered at any time prior to termination of
this proxy to exercise all voting rights (including the power to execute and
deliver written consents with respect to the Shares) of the undersigned at every
annual, special or adjourned meeting of Company shareholders, and in every
written consent in lieu of such meeting, or otherwise.
     The proxy granted by the Stockholder to the Proxyholders is hereby granted
as of the date hereof in connection with the obligations of the Stockholder set
forth in the Support Agreement, dated as of June 6, 2008, among CytRx, Merger
Subsidiary and the Stockholder (the “Support Agreement”), and is irrevocable and
coupled with an interest in such obligations and in the interests in the Company
to be purchased and sold pursuant to the Merger Agreement. This proxy will
automatically terminate upon the termination of the Support Agreement in
accordance with its terms.

A-1



--------------------------------------------------------------------------------



 



     Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares, and any and all other shares or securities issued or
issuable in respect thereof on or after the date hereof, are hereby revoked and
no subsequent proxies will be given until such time as this proxy shall be
terminated in accordance with its terms.
     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned. The undersigned hereby authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of Stockholders of the Company.
     This proxy is irrevocable and shall survive the incapacity or death of the
undersigned.
Dated: June 6, 2008

                  /s/ J. Jay Lobell       J. Jay Lobell           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS PROXY, AND HEREBY AGREES NOT TO DEVISE OR
BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS PROXY.

                  /s/ Beverly Lobell       Beverly Lobell (spouse of      J. Jay
Lobell     

A-2



--------------------------------------------------------------------------------



 



ANNEX B
OWNERSHIP OF SHARES
The 173,200 shares beneficially owned by Mr. Lobell include 530 shares issuable
upon the exercise of warrants to purchase common stock and 10,000 shares
issuable upon the exercise of options to purchase common stock.

B - 1



--------------------------------------------------------------------------------



 



ANNEX A
IRREVOCABLE PROXY
     The undersigned Stockholder of Innovive Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of CytRx Corporation, a Delaware corporation
(“CytRx”), and each of them (the “Proxyholders”), the proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned’s rights with respect to the shares of common stock of
the Company beneficially owned by the undersigned as of the date here, together
with any other shares of common stock of the Company acquired by Stockholder
after the date hereof and prior to the date this proxy terminates (collectively,
the “Shares”), to vote the Shares for the following limited, and for no other,
purposes:
     1. In favor of adoption of the Agreement and Plan of Merger, dated as of
June 6, 2008, by and among CytRx, CytRx Merger Subsidiary, Inc., a Delaware
corporation and wholly owned subsidiary of CytRx (“Merger Subsidiary”), and the
Company, as the same may be amended from time to time, and approval of the
transactions contemplated by the Merger Agreement; and
     2. Against (A) any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (B) any Acquisition Proposal (as such term is defined in the
Merger Agreement) and (C) any agreement (including, without limitation, any
amendment of any agreement), amendment of the Company’s charter documents or
other action that is intended or could reasonably be expected to prevent,
impede, interfere with, delay, postpone or discourage the consummation of the
Merger.
     The Proxyholders may not exercise this proxy on any other matter. The
undersigned Stockholder may vote the Shares on all such other matters.
     The proxies named above are empowered at any time prior to termination of
this proxy to exercise all voting rights (including the power to execute and
deliver written consents with respect to the Shares) of the undersigned at every
annual, special or adjourned meeting of Company shareholders, and in every
written consent in lieu of such meeting, or otherwise.
     The proxy granted by the Stockholder to the Proxyholders is hereby granted
as of the date hereof in connection with the obligations of the Stockholder set
forth in the Support Agreement, dated as of June 6, 2008, among CytRx, Merger
Subsidiary and the Stockholder (the “Support Agreement”), and is irrevocable and
coupled with an interest in such obligations and in the interests in the Company
to be purchased and sold pursuant to the Merger Agreement. This proxy will
automatically terminate upon the termination of the Support Agreement in
accordance with its terms.

A-1



--------------------------------------------------------------------------------



 



     Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares, and any and all other shares or securities issued or
issuable in respect thereof on or after the date hereof, are hereby revoked and
no subsequent proxies will be given until such time as this proxy shall be
terminated in accordance with its terms.
     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned. The undersigned hereby authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of Stockholders of the Company.
     This proxy is irrevocable and shall survive the incapacity or death of the
undersigned.
Dated: June 6, 2008

                  /s/ Steven Kelly       Steven Kelly           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS PROXY, AND HEREBY AGREES NOT TO DEVISE OR
BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS PROXY.

     
 
 
                                                                                
 
                                                              (spouse
 
  of                                                             )

A-2



--------------------------------------------------------------------------------



 



ANNEX B
OWNERSHIP OF SHARES
     The 314,301 shares beneficially owned by Mr. Kelly include 156,301 shares
issuable upon the exercise of options to purchase common stock.

B - 1



--------------------------------------------------------------------------------



 



ANNEX A
IRREVOCABLE PROXY
     The undersigned Stockholder of Innovive Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of CytRx Corporation, a Delaware corporation
(“CytRx”), and each of them (the “Proxyholders”), the proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned’s rights with respect to the shares of common stock of
the Company beneficially owned by the undersigned as of the date here, together
with any other shares of common stock of the Company acquired by Stockholder
after the date hereof and prior to the date this proxy terminates (collectively,
the “Shares”), to vote the Shares for the following limited, and for no other,
purposes:
     1. In favor of adoption of the Agreement and Plan of Merger, dated as of
June 6, 2008, by and among CytRx, CytRx Merger Subsidiary, Inc., a Delaware
corporation and wholly owned subsidiary of CytRx (“Merger Subsidiary”), and the
Company, as the same may be amended from time to time, and approval of the
transactions contemplated by the Merger Agreement; and
     2. Against (A) any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (B) any Acquisition Proposal (as such term is defined in the
Merger Agreement) and (C) any agreement (including, without limitation, any
amendment of any agreement), amendment of the Company’s charter documents or
other action that is intended or could reasonably be expected to prevent,
impede, interfere with, delay, postpone or discourage the consummation of the
Merger.
     The Proxyholders may not exercise this proxy on any other matter. The
undersigned Stockholder may vote the Shares on all such other matters.
     The proxies named above are empowered at any time prior to termination of
this proxy to exercise all voting rights (including the power to execute and
deliver written consents with respect to the Shares) of the undersigned at every
annual, special or adjourned meeting of Company shareholders, and in every
written consent in lieu of such meeting, or otherwise.
     The proxy granted by the Stockholder to the Proxyholders is hereby granted
as of the date hereof in connection with the obligations of the Stockholder set
forth in the Support Agreement, dated as of June 6, 2008, among CytRx, Merger
Subsidiary and the Stockholder (the “Support Agreement”), and is irrevocable and
coupled with an interest in such obligations and in the interests in the Company
to be purchased and sold pursuant to the Merger Agreement. This proxy will
automatically terminate upon the termination of the Support Agreement in
accordance with its terms.
     Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares, and any and all other shares or securities issued or
issuable in respect thereof on or after the date hereof, are hereby revoked and
no subsequent proxies will be given until such time as this proxy shall be
terminated in accordance with its terms.

A-1



--------------------------------------------------------------------------------



 



     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned. The undersigned hereby authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of stockholders of the Company.
     This proxy is irrevocable and shall survive the incapacity or death of the
undersigned.
Dated: June 6, 2008
THE LINDSAY A. ROSENWALD 2000
IRREVOCABLE TRUST DATED MAY 24, 2000
(DELAWARE)

         
By:
Name:
  /s/ Lester Lipschutz
 
Lester Lipschutz    
Title:
  Trustee    

A-2



--------------------------------------------------------------------------------



 



ANNEX A
IRREVOCABLE PROXY
     The undersigned Stockholder of Innovive Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of CytRx Corporation, a Delaware corporation
(“CytRx”), and each of them (the “Proxyholders”), the proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned’s rights with respect to the shares of common stock of
the Company beneficially owned by the undersigned as of the date here, together
with any other shares of common stock of the Company acquired by Stockholder
after the date hereof and prior to the date this proxy terminates (collectively,
the “Shares”), to vote the Shares for the following limited, and for no other,
purposes:
     1. In favor of adoption of the Agreement and Plan of Merger, dated as of
June 6, 2008, by and among CytRx, CytRx Merger Subsidiary, Inc., a Delaware
corporation and wholly owned subsidiary of CytRx (“Merger Subsidiary”), and the
Company, as the same may be amended from time to time, and approval of the
transactions contemplated by the Merger Agreement; and
     2. Against (A) any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (B) any Acquisition Proposal (as such term is defined in the
Merger Agreement) and (C) any agreement (including, without limitation, any
amendment of any agreement), amendment of the Company’s charter documents or
other action that is intended or could reasonably be expected to prevent,
impede, interfere with, delay, postpone or discourage the consummation of the
Merger.
     The Proxyholders may not exercise this proxy on any other matter. The
undersigned Stockholder may vote the Shares on all such other matters.
     The proxies named above are empowered at any time prior to termination of
this proxy to exercise all voting rights (including the power to execute and
deliver written consents with respect to the Shares) of the undersigned at every
annual, special or adjourned meeting of Company shareholders, and in every
written consent in lieu of such meeting, or otherwise.
     The proxy granted by the Stockholder to the Proxyholders is hereby granted
as of the date hereof in connection with the obligations of the Stockholder set
forth in the Support Agreement, dated as of June 6, 2008, among CytRx, Merger
Subsidiary and the Stockholder (the “Support Agreement”), and is irrevocable and
coupled with an interest in such obligations and in the interests in the Company
to be purchased and sold pursuant to the Merger Agreement. This proxy will
automatically terminate upon the termination of the Support Agreement in
accordance with its terms.

A-1



--------------------------------------------------------------------------------



 



     Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares, and any and all other shares or securities issued or
issuable in respect thereof on or after the date hereof, are hereby revoked and
no subsequent proxies will be given until such time as this proxy shall be
terminated in accordance with its terms.
     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned. The undersigned hereby authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of Stockholders of the Company.
     This proxy is irrevocable and shall survive the incapacity or death of the
undersigned.
Dated: June 6, 2008

                  /s/ Lindsay A. Rosenwald       Lindsay A. Rosenwald           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS PROXY, AND HEREBY AGREES NOT TO DEVISE OR
BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS PROXY.

                  /s/ Rivki Rosenwald       Rivki Rosenwald (spouse of     
Lindsay Rosenwald     

A-2



--------------------------------------------------------------------------------



 



ANNEX B
OWNERSHIP OF SHARES
The 1,627,774 shares beneficially owned by Dr. Rosenwald include 1,028,634
shares held by Paramount Biosciences LLC, of which Dr. Rosenwald is the sole
member, and 265,215 shares issuable upon the exercise of warrants to purchase
common stock.

B - 1



--------------------------------------------------------------------------------



 



ANNEX A
IRREVOCABLE PROXY
     The undersigned Stockholder of Innovive Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of CytRx Corporation, a Delaware corporation
(“CytRx”), and each of them (the “Proxyholders”), the proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned’s rights with respect to the shares of common stock of
the Company beneficially owned by the undersigned as of the date here, together
with any other shares of common stock of the Company acquired by Stockholder
after the date hereof and prior to the date this proxy terminates (collectively,
the “Shares”), to vote the Shares for the following limited, and for no other,
purposes:
     1. In favor of adoption of the Agreement and Plan of Merger, dated as of
June 6, 2008, by and among CytRx, CytRx Merger Subsidiary, Inc., a Delaware
corporation and wholly owned subsidiary of CytRx (“Merger Subsidiary”), and the
Company, as the same may be amended from time to time, and approval of the
transactions contemplated by the Merger Agreement; and
     2. Against (A) any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (B) any Acquisition Proposal (as such term is defined in the
Merger Agreement) and (C) any agreement (including, without limitation, any
amendment of any agreement), amendment of the Company’s charter documents or
other action that is intended or could reasonably be expected to prevent,
impede, interfere with, delay, postpone or discourage the consummation of the
Merger.
     The Proxyholders may not exercise this proxy on any other matter. The
undersigned Stockholder may vote the Shares on all such other matters.
     The proxies named above are empowered at any time prior to termination of
this proxy to exercise all voting rights (including the power to execute and
deliver written consents with respect to the Shares) of the undersigned at every
annual, special or adjourned meeting of Company shareholders, and in every
written consent in lieu of such meeting, or otherwise.
     The proxy granted by the Stockholder to the Proxyholders is hereby granted
as of the date hereof in connection with the obligations of the Stockholder set
forth in the Support Agreement, dated as of June 6, 2008, among CytRx, Merger
Subsidiary and the Stockholder (the “Support Agreement”), and is irrevocable and
coupled with an interest in such obligations and in the interests in the Company
to be purchased and sold pursuant to the Merger Agreement. This proxy will
automatically terminate upon the termination of the Support Agreement in
accordance with its terms.

A-1



--------------------------------------------------------------------------------



 



     Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares, and any and all other shares or securities issued or
issuable in respect thereof on or after the date hereof, are hereby revoked and
no subsequent proxies will be given until such time as this proxy shall be
terminated in accordance with its terms.
     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned. The undersigned hereby authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of Stockholders of the Company.
     This proxy is irrevocable and shall survive the incapacity or death of the
undersigned.
Dated: June 6, 2008

                  /s/ Eric Poma       Eric Poma           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS PROXY, AND HEREBY AGREES NOT TO DEVISE OR
BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS PROXY.

     
 
 
                                                                                
 
                                                              (spouse
 
  of                                                             )

A-2



--------------------------------------------------------------------------------



 



ANNEX B
OWNERSHIP OF SHARES
The 83,160 shares beneficially owned by Mr. Poma include 20,000 shares issuable
upon the exercise of options to purchase common stock

B - 1



--------------------------------------------------------------------------------



 



ANNEX A
IRREVOCABLE PROXY
     The undersigned Stockholder of Innovive Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of CytRx Corporation, a Delaware corporation
(“CytRx”), and each of them (the “Proxyholders”), the proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned’s rights with respect to the shares of common stock of
the Company beneficially owned by the undersigned as of the date here, together
with any other shares of common stock of the Company acquired by Stockholder
after the date hereof and prior to the date this proxy terminates (collectively,
the “Shares”), to vote the Shares for the following limited, and for no other,
purposes:
     1. In favor of adoption of the Agreement and Plan of Merger, dated as of
June 6, 2008, by and among CytRx, CytRx Merger Subsidiary, Inc., a Delaware
corporation and wholly owned subsidiary of CytRx (“Merger Subsidiary”), and the
Company, as the same may be amended from time to time, and approval of the
transactions contemplated by the Merger Agreement; and
     2. Against (A) any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (B) any Acquisition Proposal (as such term is defined in the
Merger Agreement) and (C) any agreement (including, without limitation, any
amendment of any agreement), amendment of the Company’s charter documents or
other action that is intended or could reasonably be expected to prevent,
impede, interfere with, delay, postpone or discourage the consummation of the
Merger.
     The Proxyholders may not exercise this proxy on any other matter. The
undersigned Stockholder may vote the Shares on all such other matters.
     The proxies named above are empowered at any time prior to termination of
this proxy to exercise all voting rights (including the power to execute and
deliver written consents with respect to the Shares) of the undersigned at every
annual, special or adjourned meeting of Company shareholders, and in every
written consent in lieu of such meeting, or otherwise.
     The proxy granted by the Stockholder to the Proxyholders is hereby granted
as of the date hereof in connection with the obligations of the Stockholder set
forth in the Support Agreement, dated as of June 6, 2008, among CytRx, Merger
Subsidiary and the Stockholder (the “Support Agreement”), and is irrevocable and
coupled with an interest in such obligations and in the interests in the Company
to be purchased and sold pursuant to the Merger Agreement. This proxy will
automatically terminate upon the termination of the Support Agreement in
accordance with its terms.

A-1



--------------------------------------------------------------------------------



 



     Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares, and any and all other shares or securities issued or
issuable in respect thereof on or after the date hereof, are hereby revoked and
no subsequent proxies will be given until such time as this proxy shall be
terminated in accordance with its terms.
     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned. The undersigned hereby authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of Stockholders of the Company.
     This proxy is irrevocable and shall survive the incapacity or death of the
undersigned.
Dated: June 6, 2008

                  /s/ Neil Herskowitz       Neil Herskowitz           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS PROXY, AND HEREBY AGREES NOT TO DEVISE OR
BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS PROXY.

     
 
 
                                                                                
 
                                                              (spouse
 
  of                                                             )

A-2



--------------------------------------------------------------------------------



 



ANNEX B
OWNERSHIP OF SHARES
The 63,043 shares beneficially owned by Mr. Herskowitz include (1) 52,127 shares
of common stock owned by a limited liability company of which Mr. Herskowitz is
the manager and an equity owner, (2) 916 shares issuable upon the exercise of
warrants to purchase common stock, all of which are owned by the limited
liability company and (3) 10,000 shares issuable upon the exercise of options to
purchase common stock.

B - 1



--------------------------------------------------------------------------------



 



ANNEX A
IRREVOCABLE PROXY
     The undersigned Stockholder of Innovive Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints and constitutes the
members of the Board of Directors of CytRx Corporation, a Delaware corporation
(“CytRx”), and each of them (the “Proxyholders”), the proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned’s rights with respect to the shares of common stock of
the Company beneficially owned by the undersigned as of the date here, together
with any other shares of common stock of the Company acquired by Stockholder
after the date hereof and prior to the date this proxy terminates (collectively,
the “Shares”), to vote the Shares for the following limited, and for no other,
purposes:
     1. In favor of adoption of the Agreement and Plan of Merger, dated as of
June 6, 2008, by and among CytRx, CytRx Merger Subsidiary, Inc., a Delaware
corporation and wholly owned subsidiary of CytRx (“Merger Subsidiary”), and the
Company, as the same may be amended from time to time, and approval of the
transactions contemplated by the Merger Agreement; and
     2. Against (A) any action or agreement (including, without limitation, any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company under the
Merger Agreement, (B) any Acquisition Proposal (as such term is defined in the
Merger Agreement) and (C) any agreement (including, without limitation, any
amendment of any agreement), amendment of the Company’s charter documents or
other action that is intended or could reasonably be expected to prevent,
impede, interfere with, delay, postpone or discourage the consummation of the
Merger.
     The Proxyholders may not exercise this proxy on any other matter. The
undersigned Stockholder may vote the Shares on all such other matters.
     The proxies named above are empowered at any time prior to termination of
this proxy to exercise all voting rights (including the power to execute and
deliver written consents with respect to the Shares) of the undersigned at every
annual, special or adjourned meeting of Company shareholders, and in every
written consent in lieu of such meeting, or otherwise.
     The proxy granted by the Stockholder to the Proxyholders is hereby granted
as of the date hereof in connection with the obligations of the Stockholder set
forth in the Support Agreement, dated as of June 6, 2008, among CytRx, Merger
Subsidiary and the Stockholder (the “Support Agreement”), and is irrevocable and
coupled with an interest in such obligations and in the interests in the Company
to be purchased and sold pursuant to the Merger Agreement. This proxy will
automatically terminate upon the termination of the Support Agreement in
accordance with its terms.

A-1



--------------------------------------------------------------------------------



 



     Upon the execution hereof, all prior proxies given by the undersigned with
respect to the Shares, and any and all other shares or securities issued or
issuable in respect thereof on or after the date hereof, are hereby revoked and
no subsequent proxies will be given until such time as this proxy shall be
terminated in accordance with its terms.
     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned. The undersigned hereby authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of Stockholders of the Company.
     This proxy is irrevocable and shall survive the incapacity or death of the
undersigned.
Dated: June 6, 2008

                  /s/ Angelo De Caro       Angelo De Caro           

THE UNDERSIGNED, SPOUSE OF THE SHAREHOLDER, HEREBY EXPRESSLY APPROVES AND AGREES
TO BE BOUND BY THE PROVISIONS OF THIS PROXY, AND HEREBY AGREES NOT TO DEVISE OR
BEQUEATH WHATEVER COMMUNITY PROPERTY INTEREST OR QUASI-COMMUNITY PROPERTY
INTEREST THE UNDERSIGNED MAY HAVE IN THE SHARES IN CONTRAVENTION OF THE TERMS OF
THIS PROXY.

     
 
 
                                                                                
 
                                                              (spouse
 
  of                                                             )

A-2



--------------------------------------------------------------------------------



 



ANNEX B
OWNERSHIP OF SHARES
The 30,000 shares beneficially owned by Mr. De Caro include 10,000 shares
issuable upon the exercise of options to purchase common stock.

B - 1